
	
		II
		112th CONGRESS
		2d Session
		S. 3424
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2012
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit the sale of billfish.
	
	
		1.Short titleThis Act may be cited as the
			 Billfish Conservation Act of
			 2012.
		2.FindingsCongress finds the following:
			(1)Billfish
			 populations are severely depleted and in need of greater protection.
			(2)Billfish
			 population declines are largely attributable to overfishing by non-United
			 States commercial fishing fleets that harvest billfish as bycatch while
			 targeting other species.
			(3)Commercial
			 fisheries in the United States do not target billfish.
			(4)The current United
			 States prohibition on the commercial harvest and sale of billfish is limited to
			 Atlantic-caught fish.
			(5)There are no
			 existing conservation measures that prohibit the importation of Pacific-caught
			 billfish.
			(6)Billfish account
			 for less than 0.1 percent of the market value of United States seafood.
			(7)The United States
			 seafood market is highly elastic and consumers have a large number of
			 sustainable seafood alternatives.
			(8)Catch and release
			 recreational angling for billfish generates billions of dollars in economic
			 benefits to the United States economy each year.
			(9)Prohibiting the
			 sale of Pacific-caught billfish in the continental United States will assist in
			 the recovery of billfish populations worldwide.
			3.Statement of
			 constitutional authorityThe
			 Congress enacts this Act pursuant to clause 3 of section 8 of article I of the
			 Constitution.
		4.Prohibition on
			 sale of billfish
			(a)ProhibitionNo
			 person shall offer for sale, sell, or have custody, control, or possession of
			 for purposes of offering for sale or selling billfish or products containing
			 billfish.
			(b)PenaltyFor
			 purposes of section 308(a) of the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1858(a)), a violation of this section shall be
			 treated as an act prohibited by section 307 of that Act (16 U.S.C.
			 1857).
			(c)Exemptions for
			 traditional fisheries and markets
				(1)In
			 generalSubsection (a) does not apply to billfish—
					(A)caught by United
			 States vessels and landed in the State of Hawaii or the Pacific Insular Area;
			 or
					(B)landed by foreign
			 vessels in the Pacific Insular Areas if the foreign caught billfish is exported
			 to markets outside the United States or retained within the Pacific Insular
			 Area for local consumption.
					(2)Pacific Insular
			 Area definedIn this subsection, the term Pacific Insular
			 Area has the meaning given that term in section 3 of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1802).
				(d)Billfish
			 definedIn this section, the term billfish—
				(1)means any fish of
			 the species—
					(A)Makaira nigricans
			 (blue marlin);
					(B)Kajikia audax
			 (striped marlin);
					(C)Istiompax indica
			 (black marlin);
					(D)Istiophorus
			 platypterus (sailfish);
					(E)Tetrapturus
			 angustirostris (shortbill spearfish);
					(F)Kajikia albida
			 (white marlin);
					(G)Tetrapturus
			 georgii (roundscale spearfish);
					(H)Tetrapturus belone
			 (Mediterranean spearfish); and
					(I)Tetrapturus
			 pfluegeri (longbill spearfish); and
					(2)does not include
			 the species Xiphias gladius (swordfish).
				
